DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on April 20, 2022.

Response to Arguments
The information disclosure statement (IDS) submitted on 05/06/2020 was submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Applicant respectfully asserts that the cited prior art combination fails to meet the limitation “a single turbine within the hybrid vehicle”.

The Examiner respectfully submits that the term “single” in combination with the element “turbine” will not exclude the claimed system from having other turbines. Further on, in Vuk (Fig. 1) turbine (30) is a second step of turbine (60) connected to compressor (62).

Disposition of Claims
Claims 1-7 are pending in this application.
Claims 1-7 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over (SPANGLER – US 2017/0240038 A1), in view of (Vuk – US 2009/0045629 A1).

Regarding to claim 1, SPANGLER (Fig. 2) disclose:
A hybrid vehicle (through-the-road hybrid vehicle 110: Fig. 2) with four drive wheels (114, 116, 122, 124) comprising:
an internal combustion heat engine (internal combustion engine 130), which transmits rotational motion to a first pair of drive wheels (a pair of driven front wheels 114, 116) and has at least one cylinder (cylinder not shown but inherently internal combustion engine 130 has at least one cylinder) provided with at least one intake valve and with an exhaust valve (intake and exhaust valves not shown but inherently internal combustion engine 130 has at least one intake valve and one exhaust valve); 
an electric machine (electric motor 140: Fig. 2 and [0033-0034]), which transmits rotational motion to a second pair of drive wheels (a second pair of wheels 122, 124) and has no direct mechanical connection (Fig. 2 and [0033]: “The through-the-road hybrid vehicle 110 incorporates a second axle 120 that is separately and independently powered by an electric motor 140”) to the internal combustion heat engine (130); and
a control unit (controller 200 may include a microprocessor 202 for executing specified programs that control and monitor functions associated with the vehicle 110: Fig. 9 and [0062]);
wherein the hybrid vehicle (110) completely lacks an electric machine which receives rotational motion from a shaft of the internal combustion heat engine (130).
From SPANGLER (Fig. 2) and from paragraphs ([0033]) is clear that electric motor 140 is the only electric machine and does not receive rotational motion from any shaft of the internal combustion engine.

But SPANGLER does not explicitly and/or specifically meet the following limitations: 
(A) a single turbine within the hybrid vehicle, which is designed to be rotated by the exhaust gases flowing out of the cylinder through the exhaust valve; a first electric machine, which is designed to be rotated by the turbine so as to generate electrical energy and a compressor, which is designed to increase an intake pressure of the cylinder and is mechanically dependent of turbine
(B) wherein the control unit is configured to cyclically determine: an electric power to be necessarily generated and an electric power generated by the first electric machine; and wherein the control unit is configured to adjust an opening advance of the exhaust valve depending on the difference between the electric power generated by the first electric machine and the electric power to be necessarily generated.

However, regarding limitation (A) above, Vuk (Fig. 1) discloses the use of a turbocharger with an electric assist device as described below:
a turbine (power-turbine 30), which is designed to be rotated by the exhaust gases flowing out of the cylinder (one or more combustion cylinders 40) through the exhaust valve (one or more exhaust valves 56: [0010-0014]); 
a compressor (62), which is designed to increase an intake pressure of the cylinder and is mechanically dependent of turbine (60);
a first electric machine (electrical generator 32), which is designed to be rotated by the turbine (30) so as to generate electrical energy (Fig. 1 and [0009]: “The turbo-generator 12 includes a power-turbine 30 coupled to an electrical generator 32”).

Further on, regarding limitation (B) above, Vuk (Fig. 1) also discloses wherein the control unit (electronic controller unit 14) is configured to adjust an opening advance of the exhaust valve (56) depending on the difference between the electric power generated by the first electric machine (32) and the electric power to be necessarily generated (Vuk Abstract and [0005, 0012-0015]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hybrid vehicle of SPANGLER incorporating a turbocharger with an electric assist device and method of operating the exhaust valve to variably open in response to a desired output for the turbocharger and electric assist device as taught by Vuk to allocate additional energy to turbocharger and electric assist device in order to meet changing electrical loads.

Regarding claim 2, SPANGLER in view of Vuk disclose the hybrid vehicle according to claim 1, and further on Vuk also discloses:
wherein the control unit (14) is configured to increase the opening advance of the exhaust valve (56), if the electric power to be necessarily generated is greater than the electric power generated (Vuk Abstract and [0005, 0012-0015]) by the first electric machine (32).

Regarding claim 3, SPANGLER in view of Vuk disclose the hybrid vehicle according to claim 2, and further on Vuk also discloses:
wherein the control unit (14) is configured not to increase the opening advance of the exhaust valve (56) beyond a maximum value (Vuk Abstract and [0005, 0012-0015]).

Regarding claim 4, SPANGLER in view of Vuk disclose the hybrid vehicle according to claim 1, and further on Vuk also discloses:
wherein the control unit (14) is configured to decrease the opening advance of the exhaust valve (56), if the electric power to be necessarily generated is greater than the electric power generated (Vuk Abstract and [0005, 0012-0015]) by the first electric machine (32).

Regarding claim 5, SPANGLER in view of Vuk disclose the hybrid vehicle according to claim 4, and further on Vuk also discloses:
wherein the control unit (14) is configured not to decrease the opening advance of the exhaust valve (56) beyond a minimum value (Vuk Abstract and [0005, 0012-0015]).

Regarding claim 6, SPANGLER in view of Vuk disclose the hybrid vehicle according to claim 5, and further on SPANGLER in view of Vuk also discloses:
wherein the minimum value allows the internal combustion heat engine energy efficiency to be independent of electrical energy generation needs.
It is obvious to one of ordinary skill in the art that a certain minimum opening value of the exhaust valve need to be maintained to not undermine the performance of the internal combustion engine. If said objective is achieve, it follows that the engine energy efficiency will be independent of the electrical energy generation needs.

Regarding claim 7, SPANGLER in view of Vuk disclose the hybrid vehicle according to claim 1, and further on Vuk also discloses:
wherein the control unit (14) is configured to keep the opening advance of the exhaust valve (56) constant, if the electric power to be necessarily generated is equal to the electric power generated (Vuk Abstract and [0005, 0012-0015]) by the first electric machine (32).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747